DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-12 objected to because of the following informalities:  
In Claim 11, “(ii)information” should have a space between “(ii) and “information”.  
In Claim 12, “(ii)information” should have a space between “(ii) and “information”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 8, filed 03/18/2021, with respect to the rejection of Claims 2 and 5 under 35 USC § 112(b) have been fully considered and are persuasive. The rejection of Claims 2 and 5 has been withdrawn. 
Applicant's arguments filed 03/18/2021 regarding the rejections of Claims 1-12 under 35 USC § 101 have been fully considered but they are not persuasive. 
	With regards to the rejection of Claims 1-12, the applicant has argued that the claims as amended are even more clearly directed to improving the technology of motion detection. The examiner acknowledges this argument, but respectfully points out the applicant has failed to specify in their argument how the technology of motion detection is improved (e.g. faster processing time, utilization of less memory, a more accurate algorithm, etc.). The examiner recommends the applicant a) cites a section from the specification clearly demonstrating how the invention improves the technology, or b) explain why the invention is described such that the improvement would be apparent to one of ordinary skill in the art, after which a withdrawal of the rejection of Claims 1-12 under 35 USC § 101 would be considered. Furthermore, some of the case law cited is not relevant to the improvement of the functioning of a computer or other technology or technological field. Diamond v Diehr is directed to a case involving 
Applicant’s arguments with respect to Claim(s) 1, 3, 5, 6-9, and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 11-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite acquiring motion information that successively fluctuates in accordance with motions of a detection target, as first information. The limitation of acquiring motion information that successively fluctuates in accordance with motions of a detection target, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor" language, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a processor" language, acquiring motion information in the context of this claim encompasses the user manually recording observed motions. Similarly, the limitation of acquiring (i) information which identifies a use object that is being used by the detection target as a second information or (ii) information which identifies the activity of the detection target as a second information from an electronic device provided to the use object via a communication section, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the "by a processor" language, acquiring information in the context of this claim encompasses the manually acquiring information from an 
The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to acquire motion information, judge correctness, select a method, and identify the activity amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 
Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite judging whether the activity of the detection target is detectable based on the first information, identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable, and identifying the type of activity of the detection target by using the second information when the activity is not detectable. The limitation of judging whether the activity of a detection target is detectable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a processor" language, judging an activity in the context of this claim encompasses the user manually judging whether an activity is detectable based off of first information. Similarly, the limitation of identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable, or identifying the type of activity of the detection target by using the second information when the activity is not detectable, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the "by a processor" language, identifying a type of an activity in the context of this claim encompasses the user manually identifying an activity using a mentally selected method and parameters. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements - using an activity detection device with a memory and a CPU to perform the method.  The processor in each step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to judge an activity or identify an activity amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 5-7 are rejected under 3 5 U.S. C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying the type of the activity of the detection target by using the first information and the second information simultaneously, performing analysis corresponding to the type of the activity on the first information, selecting an activity analysis algorithm corresponding to the type of the activity from among a plurality of activity analysis algorithms prepared corresponding to plural types of activities in advance, and analyzing the first information by following the selected activity analysis algorithm. The limitation of identifying the type of the activity of the detection target by using the first information and the second information simultaneously, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a processor" language, identifying a type of activity of a detection target based on information in the context of this claim encompasses the user manually identifying a type of activity of a detection target based on information. Similarly, the limitation of selecting an activity analysis algorithm corresponding to the type of the activity from among a plurality of activity analysis algorithms prepared corresponding to plural types of activities in advance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation 
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to identify activity, select an algorithm, and analyze information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8-9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring the second information by receiving a beacon signal transmitted from an electronic device, and acquiring information regarding an environment around the detection target as the second information. The limitation of acquiring the second information by receiving a beacon signal transmitted from an electronic device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "by a processor," nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "by a processor" language acquiring information  by receiving a beacon signal transmitted from an electronic device in the context of this claim encompasses the user manually seeing a beacon signal transmitted from an electronic device and acquiring information from it. Similarly, the limitation of acquiring information regarding an environment around the detection target as the second information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the "by a processor" language, acquiring information regarding an environment around the detection target in the context of this claim encompasses the user manually sensing the environment around him or her. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional element (s) - using an activity detection device with a memory and a CPU to acquire information. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function acquiring information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krans et al (U.S. Patent Application No. 2018/0338709, hereinafter Krans) in view of Hoffman et al (U.S. Patent Application No. 2015/0338236, hereinafter Hoffman).
Regarding Claim 1, Krans discloses an activity detection device (12, Fig. 1) comprising:
a memory (42, Fig. 2); and
a CPU (32, Fig. 2),

acquiring motion information that successively fluctuates in accordance with motions of a detection target, as first information ("The wearable device 12, through the sensing of activity, can also automatically initiate monitoring of the swinging activity and select-physiological parameters ( e.g., using select-sensors 28 and/or algorithms 48) until activity completion", [0059]);
acquiring (i) information (“identifier receiving circuit 52 serves to wireless signals from one or more tags 14”, [0037]) which identifies a use object that is being used by the detection target as a second information ("identify the tag 14 and an apparatus to which the tag(s) 14 are attached", [0037]) or (ii) information which identifies the activity of the detection target as a second information, from an electronic device provided to the use object via a communication section.
Krans discloses the claimed invention except for expressly disclosing judging correctness of activity detection for the detection target based on the first information;
selecting one of a first method using the first information, a second method using the second information, and a third method using the first information and the second information, based on the correctness and a first and second threshold value;
in a case that the correctness is lower than a first threshold, identifying the type of the activity of the detection target by using the second information;
in a case that the correctness is higher than a second threshold, identifying the type of the activity of the detection target by using the first information, wherein the second threshold is higher than the first threshold; and in a case that the correctness is between the first threshold and the second threshold, identifying the type of the activity of the detection target by using the first information and the second information.
However, Hoffman, which also discloses a system for activity detection, teaches judging correctness of activity detection for the detection target based on a first information (“the invention may evaluate GPS reliability…”, [0034]);

in a case that the correctness is lower than a first threshold (“when the reliability is below a second threshold value”, [0034]), identifying the type of the activity of the detection target by using the second information (“rely on pedometer or speedometer data”, [0034]; by using this information the type of activity is also identified);
in a case that the correctness is higher than a second threshold (“when the reliability is above a first threshold value”, [0034]), identifying the type of the activity of the detection target by using the first information (“rely on GPS data (over pedometer or speedometer data…”, [0034]; by using this information the type of activity is also identified), wherein the second threshold is higher than the first threshold (“if the first threshold value differs from the second threshold value”, [0034]; this includes wherein the second is higher than the first); and 
in a case that the correctness is between the first threshold and the second threshold (“if the reliability is between these threshold values”, [0034]), identifying the type of the activity of the detection target by using the first information and the second information (“consider other features of the data”, [0034]; this includes presence of absence of the GPS, i.e. first information, and battery power of the pedometer, i.e. second information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Krans, with the modifications of Hoffman, because this allows the most reliable data to be used to provide the most accurate overall possible information, as taught by Hoffman ([0005]).
Regarding Claim 6, modified Krans discloses 
The activity detection device according to claim 1, wherein the CPU performs the processing including:

Regarding Claim 7, modified Krans discloses
The activity detection device according to claim 1, wherein the CPU performs the processing including:
selecting an activity analysis algorithm corresponding to the type of the activity ("the different algorithms 48 are tasked depending on the detected activity", [0037]) from among a plurality of activity analysis algorithms prepared corresponding to plural types of activities in advance (""The application software 46 comprises a plurality of algorithms 48 ... ", [0037]); and analyzing the first information by following the selected activity analysis algorithm ("to process the signals ... measured by the sensors 28", [0037]).
Regarding Claim 8, modified Krans discloses
The activity detection device according to claim 1, wherein the CPU performs the processing including:
acquiring the second information by receiving a beacon signal transmitted from an electronic device ("a short range, wireless link between the wearable device 12 and the tag 14 attached to the apparatus 84A can be established using near-proximity type communications, such as RFID, NFC, and/or Bluetooth technology", [0058]).
Regarding Claim 9, modified Krans discloses
The activity detection device according to claim 1, wherein the CPU performs the processing including:
acquiring information regarding an environment ("data from ... possibly climate sensors 28 may be selected for processing", [0057]) around the detection target as the second information.
Regarding Claim 11, Krans discloses 

wherein the activity detection device comprises a memory (Element 42, Fig. 2) and a CPU (Element 32, Fig. 2)  which performs, based on a program stored in the memory (Application software 46 inside memory 42, Fig. 2), processing of
acquiring (i) information (“identifier receiving circuit 52 serves to wireless signals from one or more tags 14”, [0037]) which identifies a use object that is being used by the detection target as a second information ("identify the tag 14 and an apparatus to which the tag(s) 14 are attached", [0037]) or (ii) information which identifies the activity of the detection target as a second information, from an electronic device provided to the use object via a communication section.
Krans discloses the claimed invention except for expressly disclosing judging correctness of activity detection for the detection target based on the first information;
selecting one of a first method using the first information, a second method using the second information, and a third method using the first information and the second information, based on the correctness and a first and second threshold value;
in a case that the correctness is lower than a first threshold, identifying the type of the activity of the detection target by using the second information;

in a case that the correctness is between the first threshold and the second threshold, identifying the type of the activity of the detection target by using the first information and the second information.
However, Hoffman, which also discloses a system for activity detection, teaches judging correctness of activity detection for the detection target based on a first information (“the invention may evaluate GPS reliability…”, [0034]);
selecting one of a first method using a first information (option (a) in [0034]), a second method using a second information (option (b) in [0034]), and a third method using the first information and the second information (option (c) in [0034]), based on the correctness and a first and second threshold value (these options are based on the threshold values recited in [0034] and the GPS reliability determination recited in [0034]);
in a case that the correctness is lower than a first threshold (“when the reliability is below a second threshold value”, [0034]), identifying the type of the activity of the detection target by using the second information (“rely on pedometer or speedometer data”, [0034]; by using this information the type of activity is also identified);
in a case that the correctness is higher than a second threshold (“when the reliability is above a first threshold value”, [0034]), identifying the type of the activity of the detection target by using the first information (“rely on GPS data (over pedometer or speedometer data…”, [0034]; by using this information the type of activity is also identified), wherein the second threshold is higher than the first threshold (“if the first threshold value differs from the second threshold value”, [0034]; this includes wherein the second is higher than the first); and 
in a case that the correctness is between the first threshold and the second threshold (“if the reliability is between these threshold values”, [0034]), identifying the type of the activity of the detection target by using the first information and the second information (“consider other features of the data”, 
Regarding Claim 12, Krans discloses
acquiring (i) information (“identifier receiving circuit 52 serves to wireless signals from one or more tags 14”, [0037]) which identifies a use object that is being used by the detection target as a second information ("identify the tag 14 and an apparatus to which the tag(s) 14 are attached", [0037]) or (ii) information which identifies the activity of the detection target as a second information, from an electronic device provided to the use object via a communication section.
Krans discloses the claimed invention except for expressly disclosing
judging correctness of activity detection for the detection target based on the first information;
selecting one of a first method using the first information, a second method using the second information, and a third method using the first information and the second information, based on the correctness and a first and second threshold value;
in a case that the correctness is lower than a first threshold, identifying the type of the activity of the detection target by using the second information; 
in a case that the correctness is higher than a second threshold, identifying the type of the activity of the detection target by using the first information, wherein the second threshold is higher than the first threshold; and
in a case that the correctness is between the first threshold and the second threshold, identifying the type of the activity of the detection target by using the first information and the second information.
However, Hoffman, which also discloses a system for activity detection, teaches judging correctness of activity detection for the detection target based on the first information (“the invention may evaluate GPS reliability…”, [0034]);

in a case that the correctness is lower than a first threshold (“when the reliability is below a second threshold value”, [0034]), identifying the type of the activity of the detection target by using the second information (“rely on pedometer or speedometer data”, [0034]; by using this information the type of activity is also identified);
in a case that the correctness is higher than a second threshold (“when the reliability is above a first threshold value”, [0034]), identifying the type of the activity of the detection target by using the first information (“rely on GPS data (over pedometer or speedometer data…”, [0034]; by using this information the type of activity is also identified), wherein the second threshold is higher than the first threshold (“if the first threshold value differs from the second threshold value”, [0034]; this includes wherein the second is higher than the first); and 
in a case that the correctness is between the first threshold and the second threshold (“if the reliability is between these threshold values”, [0034]), identifying the type of the activity of the detection target by using the first information and the second information (“consider other features of the data”, [0034]; this includes presence of absence of the GPS, i.e. first information, and battery power of the pedometer, i.e. second information). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Krans, with the modifications of Hoffman, because this allows the most reliable data to be used to provide the most accurate overall possible information, as taught by Hoffman ([0005]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krans in view of Hoffman, and further in view of Shigeta (U.S. Patent Application No. 2019/0204112, hereinafter Shigeta).
Regarding Claim 3, Krans discloses the activity device of Claim 1.

It is noted that in the phrase "and identifying the type of the activity of the detection target by using the first information without using the second information when the activity is detectable, or identifying the type of activity of the detection target by using the second information when the activity is not detectable", the placement of the word "or" means only one of the clauses must be anticipated for a reference to read on this claim under broadest reasonable interpretation.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krans in view of Hoffman, and further in view of Tessier (U.S. Patent No. 8,217,759, hereinafter Tessier), as evidenced by McGibbon (U.S. Patent Application No. 2008/0091373, hereinafter McGibbon).
Regarding Claim 5, modified Krans discloses the activity detection device of Claim 1, and motion information as first information.
Krans does not expressly disclose identifying the type of the activity of the detection target by using the first information and the second information simultaneously. However, Tessier teaches identifying the type of the activity of the detection target by using a first information (location information, Step 1406, Fig 14A, Col 27, lines 10-14) and the second information (Step 1410, “roles/activities associated  with the object identifier'', Fig. 14A, Col. 27, lines 17~ 19) simultaneously (Step 1412, Fig. 14A, Col. 27, lines 29-41). The advantage of identifying the type of the activity of the detection target by using a first information and the second information simultaneously is to ensure accuracy of the activity identification, as motion information by itself can lead to accuracy issues, as taught by McGibbon ("virtually all body surface mounted technologies suffer from errors due to soft tissue movement", [0006]; "wearable sensors ... have the added disadvantage of slippage in addition to skin related wobble", [0009]). The first information being location information in Tessier does not teach away from the advantages of performing the same method using motion information as first information instead; Tessier teaches that similar to motion information, location information can have accuracy issues (Col. 6, lines 19-24), which means the same advantages apply. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krans with Tessier, by adding to the activity detection device of Krans, with the identifying the type of the activity of the detection target by using a first information and the second information simultaneously of Tessier, to ensure accuracy of the activity identification.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN E. COOPER/             Examiner, Art Unit 3791              

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791